Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 20-36 and 39 are allowed.
The rejection of claims 20-36 and 39 under 35 USC §103 over Boehm et al. (WO 2010/068105 A1), Huijs (WO 2012/130468 A1), NPL Perez-Munoz and NPL Schmitz-Schug, et al (GB 1564363 A) cannot be sustained for the following reasons:
The closest prior art, Boehm et al (WO 2010/068105 A1), discloses a method of making a spray-dried lipid and protein composition (e.g., infant formula) using an atomization system (see Boehm abstract; page 2, line 27 to page 3 line 31). Boehm also discloses that the spray-dried lipid and protein component-containing composition comprises lipid globules with a volume-weighted mode diameter of at least 1 µm and/or lipid globules wherein at least 45% of said lipid globules have a diameter from 2 to 12 µm (see Boehm abstract; page 18, line 7 to page 23, line 2), but fails to disclose a rotary atomizer to form high fat infant formulas. While NPL Perez-Munoz “Effect of processing parameters on spray drying of full-fat soymilk” (from https://lib.dr.iastate.edu/rtd) discloses using rotary atomizer to process full fat soymilk, Perez-Munoz discloses the particle size of powdered full fat soymilk processed through rotary atomizer is unpredictable (see Perez-Munoz pages 55, 59, 64 and 65). Accordingly, neither Boehm, nor any other prior art reference discloses infant formulas by atomizing high fat 
Moreover, in view of the Terminal Disclaimer filed on January 13th 2022 and approved on January 14th 2022, the nonstatutory double patenting rejection of claims 20, 22-24, 26-29 and 32-36 23 over claims 23, 24, 26-28, 34-37, 39 and 45-48 of co-pending patent application no. 14/917,988 has been withdrawn.
Finally, the following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The examples in Brown et al. (WO 2013/067603 A1), teach of using a rotary atomizer with inlet at 180 degrees, but the particle sizes are large (47 microns) with small globules (i.e., diameter of 0.43 microns).
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASSAF ZILBERING/Examiner, Art Unit 1792       

 /ERIK KASHNIKOW/ Supervisory Patent Examiner, Art Unit 1792